PER CURIAM.
In August, 2003, the circuit court entered an agreed final injunction for protection against repeat violence against appellant. In May, 2011, appellant moved to vacate, modify, or dissolve the injunction; he alleged changed circumstances and contended that the injunction had served its purpose. The circuit court summarily denied the motion without a hearing. We reverse and remand for a hearing on appellant’s motion, where he shall have “a meaningful opportunity to be heard.” Colarusso v. Lupetin, 28 So.3d 238, 239 (Fla. 4th DCA 2010).
GROSS, CIKLIN and CONNER, JJ„ concur.